           Case 2:19-cv-00759-JCM-EJY Document 50 Filed 09/30/20 Page 1 of 2


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   GREGORY A. KRAEMER
     Nevada Bar #010911
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
      (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   gkraemer@cooperlevenson.com

 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                     UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11   ANNA MARIE FRETELUCO,                               Case No. 2:19-cv-00759-JCM-EJY

12                        Plaintiff,

13   vs.

14   SMITH’S FOOD AND DRUG CENTERS,                      STIPULATION TO EXTEND DATE TO
     INC., a foreign corporation; DOES 1-10; ROE         FILE A RESPONSE
15   CORPORATIONS 10-10; inclusive
                                                         (FIRST REQUEST
16                        Defendants.

17

18            WHEREAS, Defendant’s response to Plaintiff’s Motion to Strike / Exclude Defendant’s Rebuttal

19   Expert Mark L Winkler, MD. [ECF No. 48] is currently due on Monday, October 5, 2020; however,

20   Defense counsel will be leaving Las Vegas for a personal family matter and unavailable October 1st

21   through October 6th and unable to file the response by its current due date; and

22            WHEREAS, counsel for the parties have agreed to extend the date for Defense counsel to file the

23   response for one week – until October 13, 2020;

24            IT IS HEREBY STIPULATED AND AGREED by and between KEITH E. GALLIHER, JR.,

25   ESQ., of THE GALLIHER LAW FIRM, Attorneys for Plaintiff ANNA MARIE FRETELUCO, and

26   JERRY S. BUSBY, ESQ., of the law firm COOPER LEVENSON, P.A., Attorneys for Defendant

27   SMITH’S FOOD & DRUG CENTERS, INC., that the deadline for Defendant to file a response to

28   ///


     CLAC 5925567.1
        Case 2:19-cv-00759-JCM-EJY Document 50 Filed 09/30/20 Page 2 of 2


 1   Plaintiff’s Motion to Strike / Exclude Defendant’s Rebuttal Expert Mark L Winkler, MD. (ECF No. 48)

 2   be extended for one week, until October 13, 2020.

 3   THE GALLIHER LAW FIRM                      COOPER LEVENSON, P.A.

 4
     /s/ Keith E. Galliher, Jr. ____________    /s/ Jerry S. Busby
 5   KEITH E. GALLIHER, JR., ESQ.               JERRY S. BUSBY, ESQ.
     Nevada Bar No. 00220                       Nevada Bar No. 001107
 6   1850 East Sahara Avenue - #107             3016 West Charleston Boulevard - #195
     Las Vegas, NV 89104                        Las Vegas, Nevada 89102
 7   (702) 735-0049                             (702) 366-1125
     Attorney for Plaintiff                     Attorneys for Defendant
 8   ANNA MARIE FRETELUCO                       SMITH’S FOOD & DRUG CENTERS, INC.

 9

10

11                                              ORDER

12           IT IS SO ORDERED:

13
                                                ______________________________________
14                                              UNITED STATES MAGISTRATE JUDGE
15
                                                Dated: September 30, 2020
16

17

18

19

20

21

22

23

24

25

26

27
28

                                                    2
     CLAC 5925567.1
